DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-3, 5, 7-22 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art or record alone, or in combination, fails to teach, disclose or render obvious, “A light emitting diode display device comprising: a substrate including a first display area and a second display area outside of the first display area; a plurality of first unit pixels in the first display area, the plurality of first unit pixels each including a plurality of subpixels each including a micro light emitting device; a plurality of second unit pixels in the second display area adjacent an edge of the substrate ; and a planarization layer on the substrate, wherein a distance between a center portion of the second unit pixel and an outer surface of the substrate is equal to or less than half of a reference pixel pitch at which the plurality of first unit pixels are arranged, wherein the reference pixel pitch being a distance between center portions of two adjacent first unit pixels, wherein the micro light emitting device includes a first portion and a second portion opposite to the first portion, the first portion including a first electrode and a second electrode, wherein the first electrode and the second electrode are positioned on the first portion and wherein each of the plurality of subpixels comprises: a thin film transistor (TFT) on the substrate and surrounded by the planarization layer; a pixel electrode on the planarization layer, electrically connected to the first electrode of the micro light emitting device and the TFT; and a common electrode on the planarization layer and electrically connected to the second electrode of the micro light emitting device, 2Application No. 16/788,081 Reply to Office Action Dated November 4, 2021wherein the planarization .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AMEN W BOGALE/Examiner, Art Unit 2628           

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628